      Case 4:20-cv-01115 Document 122 Filed on 05/27/20 in TXSD Page 1 of 3




VIA CM/ECF

May 27, 2020

Arturo Rivera, Case Manager
To United States District Judge Keith P. Ellison
United States District Clerk
515 Rusk Avenue, Room 3716
Houston, Texas 77002

Re:    Laddy Valentine, et al. v. Bryan Collier, et. al.;
       4:20-CV-01115: TDCJ’s Status Report concerning the Wallace Pack Unit’s
       Response to COVID-19

Dear Mr. Rivera:

      On May 23, 2020, the Court issued an Order requiring Defendants to file an
update with the Court by May 27, 2020, concerning its response to the offenders at
the Wallace Pack Unit who have tested positive for COVID-19.

TDCJ’s Voluntary Submission

       TDCJ is voluntarily submitting this Status Report containing an update of its
response to the offenders at the Wallace Pack Unit who have tested positive for
COVID-19, and is not submitting this Status Report because it was ordered to do
so. The latest Court Order dated May 23, 2020 is not operative because it modified
an injunction that was stayed on April 22, 2020, and therefore, the latest Court Order
is stayed in the same way that the Court’s prior Injunction Order is
stayed. Nevertheless, in good faith, TDCJ has prepared this Status Report to
demonstrate that TDCJ is committed to constantly updating its response to the ever
changing COVID-19 circumstances to protect and ensure the safety of offenders and
staff. TDCJ submits that court orders are not required for TDCJ to act reasonably in
light of changing circumstances to protect and ensure the safety of offenders and staff
by acting in accordance with CDC Guidelines and CMHC Policy B-14.52.

     The undersigned counsel provided the May 23, 2020 Court Order to the Texas
Department of Criminal Justice (TDCJ), and requested responsive information.
TDCJ provided the response contained in Exhibit “1” to this letter as well as the below

        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
    Case 4:20-cv-01115 Document 122 Filed on 05/27/20 in TXSD Page 2 of 3



information contained in the below “Executive Summary”.

Executive Summary

       TDCJ followed the advice of the infectious disease doctors and medical experts
in responding to COVID-19 by promptly adopting the guidelines from the Centers for
Disease Control and Prevention (CDC), and also by promptly adopting the
Correctional Managed Health Care (CMHC) Policy B-14.52. TDCJ further acted
reasonably to ensure the safety and protection of the offenders and staff at the Pack
Unit by complying with the CDC Guidelines and the CMHC Policy B-14.52. For
example, the first positive test for COVID-19 at the Pack Unit was obtained on April
13, 2020 for offender Leonard Clerkly who had passed away two days earlier at a
hospital. TDCJ swiftly acted in response to this first positive test by placing the Pack
Unit on a “Precautionary Lockdown” in order to protect the offenders on April 13,
2020.

       In response to COVID-19, the Pack Unit has - among the many other actions
described in Exhibit “1” attached hereto - provided the offenders with unrestricted
access to soap and water to wash their hands as frequently as they want; provided
masks to cover the offenders’ mouth and nose which can be exchanged for fresh masks
on a daily basis; supplied hand towels which can be exchanged for clean towels on a
daily basis; implemented “social distancing” measures such as having the offenders
maintain a distance of six feet apart while in line to go to the Chow Hall and only
having two offenders to a dining table at the Chow Hall rather than the pre-
Coronavirus number of four offenders per dining table; and implemented an
“education program” for the offenders concerning the ways they can protect
themselves from COVID-19 which has consisted of a video displayed on the television
in the Pack Unit Dorms for the offenders to watch, and educational posters have been
placed on the Dorm walls of the Pack Unit.

       TDCJJC tested all of the offenders and staff at the Pack Unit through what
has been termed the “Strike Team” testing during the time from May 12-14, 2020.
These test samples have been sent to a laboratory called Curative Medical, Inc. which
is located in California. Curative has been providing a “rolling” response of these test
results to TDCJ. These test results are identified in the attached Exhibit “1”.

       TDCJ is currently medically isolating the offenders who test positive for
COVID-19 in the D Wing of the Pack Unit which is comprised of Dorms 13-16. For
the offenders who have been “exposed” – which is defined as being in close contact for
longer than fifteen minutes with someone who tested positive for COVID-19 – they
are being placed in medical restriction for evaluation in Dorms 17-20. TDCJ further
    Case 4:20-cv-01115 Document 122 Filed on 05/27/20 in TXSD Page 3 of 3



implemented “Contact Tracing” in an effort to determine which offenders had been
exposed to someone who tested positive for COVID-19 in order to protect these
offenders.

See Attached Exhibit “1”

      TDCJ’s more detailed responses to the May 23, 2020 Court Order are attached
hereto as Exhibit “1”.

Sincerely,


/s/ Shawn E. Cowles
Texas Attorney General’s Office
Special Counsel for Civil Litigation
Counsel of Record for Defendants
